DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction
Applicant's election without traverse of Invention I, Species A, claims 1, 2, 4-8, and 10-17 in the reply filed on 20 May 2022 is acknowledged. Claims 1, 2, 4-8, and 10-17 are examined on their merits and claims 3, 9 and 18-20 are withdrawn from further consideration. 
Claim Objections
In claim 1, the language “… an anchor balloon affixed to the outer shell and connected to an anchor fill port disposed within the outer shell; …” should be changed for clarity. 
In claim 4, the language “… and is delivered [[in]] at a desired antimicrobial flow rate …” should be changed for clarity.

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, 10-13, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for “A self-washing catheter …” This language implies that the catheter can wash one of its surfaces independently of other equipment. However, this claim does not describe any of the features that allow the catheter to wash itself, such as the antimicrobial lumen or wash lumen. 
Claim 4 recites the limitation “…wherein the antimicrobial lumen is connected to an antimicrobial solution reservoir filled and an antimicrobial pump …” This language is ambiguous since it does not describe whether the reservoir is filled with an antimicrobial solution, or whether the antimicrobial pump is configured to fill the antimicrobial lumen. 
Claims 16 and 17 recite the language “…wherein the urine closure device is …” There is insufficient antecedent basis for this limitation in each claim.
Claims 2, 5-8 and 10-13 are rejected for depending on a rejected parent claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glickman; Scott (US 20100198139 A1). 
Regarding claim 1, Glickman discloses a catheter (¶ [0001], [0019] A catheter embodying the present invention is shown in FIG. 2), comprising: 
an outer shell with an insertion tip opposite an open end and a catheter opening formed near the insertion tip (¶ [0019], This has several parts in common with the Foley catheter of FIG. 1, including the tip 207, the pair of inlet ports 204 at the proximal end communicating with the drainage channel 201 and the outlet port 205); 
an anchor balloon affixed to the outer shell and connected to anchor fill port disposed within the outer shell (¶ [0019], The Foley balloon 203, 203' is connected to a balloon control channel 202); 
a urine lumen in fluid communication with the catheter opening (¶ [0019], drainage channel 201);  and 
a urine lumen closure device located near the catheter opening within the outer shell and which when closed precludes a flow of a waste material from the urine lumen to the bladder of a patient (¶ [0023] A plastics balloon 223 … is disposed within the walls of the catheter and is inflatable to a position 223' through a control channel 222 … The balloon 223 constitutes a valve for closing the drainage channel 201).  
Regarding the limitation of a self-washing catheter, Glickman discloses a self-washing feature (¶ [0021] A separate intraluminal channel 211 connects an inlet port 209 to an instillation opening 212 at the distal end of the catheter and preferably near the tip of the catheter, for the instillation of a fluid such as a pharmaceutical preparation). 

Regarding claims 2, 4, 6, 8, 11 and 12, Glickman discloses a catheter further comprising: an antimicrobial lumen disposed within the outer shell and in fluid communication with the urine lumen (¶ [0021] A separate intraluminal channel 211); and 
terminating in an antimicrobial connection port adjacent the open end of the outer shell (¶ [0021], inlet port 209); 
wherein the antimicrobial lumen is connected to an antimicrobial solution reservoir filled and an antimicrobial pump wherein an antimicrobial agent is stored within the antimicrobial solution reservoir and is delivered in a desired antimicrobial flow rate to the urine lumen (¶ [0021], Delivery of the fluid, such as a drug with a suitable delivery agent, is from a suitable syringe 210, or else a storage reservoir 210a which may be incorporated as part of the catheter device; ¶ [0027] The types of drug … could include antimuscarinic agents, antibiotics); 
wherein the urine closure device is a closure balloon that encircles the urine lumen near the insertion tip (¶ [0023], The balloon 223 constitutes a valve for closing the drainage channel 201); 
further comprising: a wash lumen disposed within the outer shell and in fluid communication with the urine lumen (¶ [0021] A separate intraluminal channel 211); and 
terminating in a wash lumen port adjacent the open end of the outer shell (¶ [0021], inlet port 209); 
wherein the wash lumen is connected to a wash solution reservoir and wash solution pump wherein a wash composition is stored within the wash solution reservoir and is delivered in a desired wash flow rate to the urine lumen (¶ [0021], Delivery of the fluid, such as a drug with a suitable delivery agent, is from a suitable syringe 210, or else a storage reservoir 210a which may be incorporated as part of the catheter device; ¶ [0027] The types of drug … could include antimuscarinic agents, antibiotics). 
Regarding the limitations of an antimicrobial lumen and a wash lumen, these features are claimed in parallel. In other words, claims 2, 4 and 6 describe an antimicrobial lumen, and claims 8, 11 and 12 describe a wash lumen. channel 211 of Glickman is interpreted as analogous to each of the antimicrobial and wash lumens since it is capable of delivering an antimicrobial or washing fluid. 


Claims 1, 2, 7, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godfrey; John C. (US 4227533 A). Godfrey is cited in addition to Glickman. 
Regarding claim 1, Godfrey discloses a self-washing catheter (col. 1, lines 1-10, a urinary catheter in which the lumen may be periodically flushed; col. 3, lines 1-10, catheter 10), comprising: 
an outer shell with an insertion tip opposite an open end (col. 3, lines 1-10, catheter 10 comprising an elongated hollow tube); and 
a catheter opening formed near the insertion tip (col. 3, lines 1-10, opening or inlet port 18 in the distal end 14); 
an anchor balloon affixed to the outer shell and connected to anchor fill port disposed within the outer shell (col. 6, lines 30-35, the catheter of this invention may be constructed with the addition of the standard Foley "balloon"); 
a urine lumen in fluid communication with the catheter opening (col. 3, lines 1-10, A liquid drainage lumen 16 extends from the distal end 14 to the proximal end 12); and 
a urine lumen closure device located near the catheter opening within the outer shell and which when closed precludes a flow of a waste material from the urine lumen to the bladder of a patient (col. 3, lines 10-20, a valve shown generally as 20. The valve is comprised of a retaining member or valve body 22, a funnel shaped, or first portion, 24 including a sleeve, or second portion, 26). 
Regarding the limitation of a self-washing catheter, Godfrey discloses a self-washing feature (col. 3, lines 60-65, The tube 44 has a passageway 48 running the full length of the catheter and has a right angle bend at the port 46; col. 4, lines 30-40, When it is desired to flush the lumen 16 of the catheter tube 11, the flushing solution is applied at the proximate end of the flushing tube 48 from where it flows through the passageway 48 of the tube, through the port 46 and into the chamber 42 of the catheter 10). 

Regarding claims 2, 7, 8 and 13, Godfrey discloses a catheter further comprising: an antimicrobial or wash lumen disposed within the outer shell and in fluid communication with the urine lumen (col. 3, lines 50-60, flushing tube 44 for carrying flushing solution from the proximal end of the catheter to the valve chamber 42); and 
terminating in an antimicrobial connection or wash lumen port adjacent the open end of the outer shell (col. 4, lines 30-40, When it is desired to flush the lumen 16 of the catheter tube 11, the flushing solution is applied at the proximate end of the flushing tube 48 from where it flows through the passageway 48 of the tube, through the port 46 and into the chamber 42 of the catheter 10); 
wherein the urine closure device is a one-way valve (col. 3, lines 15-20, The valve is comprised of a retaining member or valve body 22, a funnel shaped, or first portion, 24 including a sleeve, or second portion, 26 and incorporates the sidewall 28 of the catheter tube 11). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 10 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Glickman; Scott (US 20100198139 A1) in view of Godfrey; John C. (US 4227533 A).
Regarding claims 5 and 10, Glickman discloses a catheter wherein the antimicrobial lumen or wash lumen is adjacent to the urine lumen (¶ [0021], This instillation channel 211 is a canalicula incorporated into the wall of the catheter as an independent channel); and 
opens at one or more micro ports or macro wash ports (¶ [0021], instillation opening 212 at the distal end of the catheter). 
Regarding the limitation of a micro port, the specification describes a catheter comprising both micro ports and macro ports (¶ [0045], the urine lumen 30 is formed with a plurality of micro ports 35 and a plurality of macro wash ports 37). However, the specification does not disclose dimensions or a size range for the ports and at most depicts the relative sizes of the ports (Figs. 7 and 8). Both the micro and macro ports appear to have similar diameters, such as macro ports being approximately 2-4 times larger than the micro ports. 
Glickman discloses a port with a diameter smaller than a diameter of the catheter opening (Fig. 2, instillation opening 212 is smaller than inlet ports 204). The claims are structured to describe the micro and macro ports in parallel. Therefore, Glickman’s instillation opening 212 is interpreted as analogous to both the micro port and macro port. 
Glickman teaches the invention substantially as claimed by Applicant but lacks an antimicrobial lumen or wash lumen that opens to the urine lumen.  Godfrey discloses a self-washing catheter (col. 1, lines 1-10, a urinary catheter in which the lumen may be periodically flushed; col. 3, lines 1-10, catheter 10), further comprising: 
an antimicrobial lumen or wash lumen disposed within the outer shell and in fluid communication with the urine lumen and terminating in a connection port adjacent an open end of the outer shell (col. 3, lines 60-65, The tube 44 has a passageway 48; col. 4, lines 50-60, The tube 48 may be in communication with a syringe pump or the like, not shown, which would operate intermittently, as for instance controlled by an automatic timing device, to deliver a fixed amount of solution on a pre-determined schedule); 
wherein the antimicrobial or wash lumen is adjacent to the urine lumen and opens to the urine lumen at one or more micro ports or macro wash ports (col. 4, lines 30-40, the flushing solution is applied … it flows through the passageway 48 of the tube, through the port 46 and into the chamber 42 of the catheter 10). 
Godfrey enables automatic flushing of a catheter (col. 5, lines 60-40; col. 6, lines 20-30). One would be motivated to modify Glickman with an antimicrobial or wash lumen that opens to a urine lumen as taught by Godfrey to reliably flush the main lumen of a catheter. Therefore, it would have been obvious to modify Glickman with Godfrey’s connected antimicrobial or wash lumen in order to quickly deliver a rinsing fluid through the main lumen of a catheter. 
Regarding claims 7 and 13, Glickman lacks a one-way valve. Godfrey discloses a catheter wherein the urine closure device is a one-way valve (col. 3, lines 15-20, The valve is comprised of a retaining member or valve body 22, a funnel shaped, or first portion, 24 including a sleeve, or second portion, 26 and incorporates the sidewall 28 of the catheter tube 11). 
Godfrey simplifies the construction of a valve in a urinary catheter, which prevents fluid from traveling backwards into a patient’s bladder. A skilled artisan would have been able to modify Glickman with the one-way valve of Godfrey by replacing the balloon valve of Glickman, or by adding Godfrey’s one-way valve in series with the balloon valve. Replacing the balloon valve will simplify the construction of the catheter. Alternatively, adding a one-way valve will prevent backflow at all times, even when the balloon valve is open. Therefore, it would have been obvious to modify Glickman with the one-way valve of Godfrey in order to simplify the catheter’s design, or to thoroughly block backflow of urine into the bladder. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Glickman; Scott (US 20100198139 A1) in view of McIntyre; Matthew G. (US 20200001045 A1).
Regarding claim 14, Glickman teaches the invention substantially as claimed by Applicant with the exception of separate antimicrobial and wash lumens. McIntyre discloses a catheter including an outer shell and urine lumen (¶ [0049], FIG. 6A … drainage lumen 604 extends through tube 617 in the catheter body 601); 
an antimicrobial lumen disposed within the outer shell and in fluid communication with the urine lumen and terminating in an antimicrobial connection port adjacent the open end of the outer shell (¶ [0049] The instillation lumen 607 connects with the first sleeve portion 606 using tube 616 that runs through the length of the catheter body 601); and 
a wash lumen disposed within the outer shell and in fluid communication with the urine lumen and terminating in a wash lumen port adjacent the open end of the outer shell (¶ [0050] The instillation lumen 611 connects with the sleeve portion 609 using tube 618 that runs through the length of the catheter body 601).
McIntyre enables a user to infuse more than one agent through a catheter simultaneously (¶ [0048], FIGS. 6A-B, another embodiment … capable of both effluxing fluid to continuously irrigate the periurethral space as well as effluxing fluid to continuously wash the bladder space). A skilled artisan would have been able to modify Glickman with the separate antimicrobial and wash lumens of McIntyre by duplicating instillation channel 211 of Glickman. By including both an antimicrobial and wash lumen, the catheter will be capable of delivering multiple agents. 

Regarding claim 15, Glickman and McIntyre lack an auxiliary lumen and auxiliary lumen connection port. This limitation is interpreted as a duplication of parts, which does not provide patentability unless a new and unexpected result is produced. One would have been motivated to provide an auxiliary lumen in addition to the antimicrobial and wash lumens in order to optionally irrigate, medicate or sample fluids from the catheter. Each of the independent lumens can be used to transfer fluids into or out of the bladder and urinary tract, and thereby deliver or remove fluids simultaneously. Therefore, a new and unexpected result would not be produced by providing a further fluid lumen in the catheter. See MPEP 2144.04 (VI)(B). 

Regarding claim 16, Glickman discloses a catheter wherein the urine closure device is a closure balloon that encircles the urine lumen near the insertion tip (¶ [0023], The balloon 223 constitutes a valve for closing the drainage channel 201). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Glickman and McIntyre, further in view of Godfrey; John C. (US 4227533 A).
Regarding claim 17, Glickman and McIntyre lack a one-way valve. Godfrey discloses a catheter including a urine closure device that is a one-way valve (col. 3, lines 15-20, The valve is comprised of a retaining member or valve body 22, a funnel shaped, or first portion, 24 including a sleeve, or second portion, 26 and incorporates the sidewall 28 of the catheter tube 11). 
Godfrey simplifies a catheter’s design, or thoroughly blocks backflow of urine into the bladder. Regarding rationale and motivation to modify Glickman and McIntyre with the one-way valve of Godfrey, see discussion of claims 7 and 13 above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Portela; Francisco et al.	US 20160243332 A1
Wallace; Michael B.	US 20110034865 A1
Shah; Tilak M.	US 20080188802 A1
Richardson, Margaret P.  et al.	US 20040044307 A1
Erlich; Brian H. et al.	US 4850982 A
Engel; Konrad et al.	US 6167886 B1
Greenwood; Eugene C. et al.	US 5004455 A
Kaplan; Aaron V. et al.	US 5336178 A
Mische; Hans A.	US 5360403 A
Don Michael; T. Anthony	US 5460610 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781